   Case 1:19-cv-00672-RA-JLC Document 59 Filed 06/10/20 Page 1 of 2
                                                  USDC-SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                     DATE FILED: 6/10/2020


OFF-WHITE LLC,

                       Plaintiff,
                                               No. 19-CV-672 (RA)
                  v.

5HK5584 et al.,

                       Defendants.



OFF-WHITE LLC,

                       Plaintiff,
                                               No. 19-CV-674 (RA)
                  v.

BAODING SPRINGRU TRADE CO., LTD.
et al.,

                       Defendants.



OFF-WHITE LLC,

                       Plaintiff,
                                               No. 19-CV-676 (RA)
                  v.

ADAGIO et al.,
                                                    ORDER
                       Defendants.
     Case 1:19-cv-00672-RA-JLC Document 59 Filed 06/10/20 Page 2 of 2



 RONNIE ABRAMS, United States District Judge:

         On October 17, 2019, the Court granted Plaintiff a default judgment against the

 Defendants in each of these three actions. On June 8, 2020, the Court awarded Plaintiff

 statutory damages, in addition to the other relief sought, pursuant to Judge Cott’s

 recommendations. No later than June 15, 2020, for each of these cases, Plaintiff shall

 submit an amended proposed final default judgment order, which should accurately

 reflect the Court’s final judgment.

 SO ORDERED.

Dated:     June 10, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
